DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of U.S. Patent No. 10/968,226. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches a Formula 1 reading on the instant Formula 1 also used in an OLED.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the substituents of Formula 1, does not reasonably provide enablement for Ar1 joining with X4 or X5 to form a ring nor X1 and X7 joining to form a ring.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make derivatives resulting from said ring formation(s) to carry out an invention commensurate in scope with these claims. 

(A) The breadth of the claims is beyond the scope of enablement by the specification as not examples of compounds made from said ring formation is presented.
(B) The nature of the invention while encompassing an indolocarbazole derivatives fails to provide the guidance required to enable one of ordinary skill in the art at the time of the invention to accomplish said ring formations. 
(C) The state of the prior art requires techniques and methodologies which are viewed as highly specialized for which the specification lacks. 
(D) The level of one of ordinary skill is not sufficient to readily envisage how to perform said ring(s) formation between Ar1 and X4 or X5 as C (with no defined substituent option) or N spaced 3 bonds apart.
(E) The level of predictability in the art with respected to said ring formation is indeterminate as the prior art shows numerous examples of ring formation between adjacent substituents (separated by one bond length) but the inventive ring formation is between substituents separated by 3 bonds  (Ar1-X5 or Ar1-X4) or by 5 bonds (X1-X7). 
(F) The amount of direction provided by the inventor is absent as there are no examples of compounds resulting from said ring(s) formation nor is there any synthetic methods suggested. 
(G) The existence of working examples is lacking. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure is viewed as very extensive as a skilled artisan would have to start the process with essentially no guidance from applicant.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites ring formation between Ar1 and X4 or X5. The office cannot determine the metes and bonds of how a ring can form between Ar1 and X4 or X5 as a carbon and especially a nitrogen. The carbon presumable has a R group substituent but with no definition is provided and no method for ring formation is provided. Ar1 and X4 or X5 as N wherein N is presumed to have no substituent group does not present an obvious method to affect ring formation. The claims are thus indefinite.
Claim 1 recites ring formation between X1 and X7. Neither variable X1 or X7 as C (with no define R group substituent options) or N (with no apparent substituent) defines the metes and bounds as to how such a ring formation occurs.
The inventive ring formation is between substituents separated by 3 bonds (Ar1-X5 or Ar1-X4) or by 5 bonds (X1-X7) wherein the office can not determine how said ring formation occurs which renders the claims indefinite.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786